                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


AARON KAPP,
 individually and on behalf of all others similarly situated,

                            Plaintiff,

              v.                                                    Case No. 20-CV-286

EASTERN WISCONSIN WATER CONDITIONING CO and
UNCO DATA SYSTEMS INC,

                            Defendants.


                              DECISION AND ORDER


       Plaintiff Aaron Kapp has filed a class action complaint alleging that Defendant

Unco Data Systems, Inc., an agent of Defendant Eastern Wisconsin Water Conditioning

Co., made prerecorded telemarketing calls to him (and other class members) without his

prior written consent, in violation of the Telephone Consumer Protection Act (TCPA), 47

U.S.C. § 227. Defendants have moved to partially dismiss Kapp’s Third Amended

Complaint or, in the alternative, to strike certain allegations contained therein. All parties

have consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) and Fed.

R. Civ. P. 73(b). (See ECF Nos. 98, 99.) The motion is fully briefed and ready for resolution.




       Case 2:20-cv-00286-WED Filed 01/13/21 Page 1 of 13 Document 132
                                   BACKGROUND

       After this matter was transferred to this court from the Northern District of Illinois,

Kapp filed a Third Amended Class Action Complaint (ECF No. 115) that contains the

following allegations. Eastern Wisconsin Water Conditioning Co. is a Minnesota

Corporation that does business in Wisconsin under the name “Culligan Water

Conditioning of Waukesha, Wisconsin” and that operates a local dealer in Waukesha. (See

ECF No. 115, ¶¶ 9–10.) Unco Data Systems, Inc., is a professional software and technology

company that provides services, such as telephone advertising, to the water industry,

including Eastern Wisconsin Water. (Id., ¶ 12.) As part of its services, Unco transmits

phone calls and leaves prerecorded messages on behalf of Eastern Wisconsin Water that

provide a call-back number for Eastern Wisconsin Water’s local dealer. (Id., ¶ 13.)

       Aaron Kapp, a Wisconsin citizen residing in Wauwatosa, purchased a home that

had a Culligan water filtration system already installed. (See ECF No. 115, ¶¶ 8, 31.) Soon

after purchasing the home, Kapp scheduled a maintenance inspection of his Culligan

water filtration system with Eastern Wisconsin Water’s Waukesha dealer. (Id., ¶ 32.) As

part of the maintenance inspection Kapp provided the Waukesha dealer with his home

telephone number. (Id., ¶ 33.) However, Kapp did not sign any written agreement

consenting to receive calls using a prerecorded voice from the Waukesha dealer or its

affiliates. (Id.) A few years after purchasing the home, Kapp discontinued the home water

filtration service. (Id., ¶ 35.)


                                              2

        Case 2:20-cv-00286-WED Filed 01/13/21 Page 2 of 13 Document 132
       Despite discontinuing his filtration service, Kapp continued to receive

prerecorded calls from Unco to his home landline that left the phone number for Eastern

Wisconsin Water’s Waukesha dealer. (See ECF No. 115, ¶¶ 3, 37-43.) For example, on July

8, 2018, Kapp received the following prerecorded voice message:

       I am calling from Culligan to let you know this is the final reminder to
       schedule the required maintenance on your drinking water system.
       Maintenance is critical in extending the life of your system plus provides
       the high-quality drinking water you have grown to know and trust from
       Culligan. Please call us as soon as possible to schedule the required
       maintenance with one of our certified technicians. You can reach our local
       office at (262) 547-1862. Again, the number is (262) 547-1862. Press star if
       you would like to listen to this message again. Thank you for trusting
       Culligan with your water needs.

(Id., ¶ 38.) The prerecorded message did not include an opt-out mechanism or provide a

toll-free number that permitted Kapp to make a do-not-call request. (Id., ¶¶ 44, 50 (citing

47 C.F.R. § 64.1200(b)).)

       Kapp received similar, if not identical, telephone calls in prior years after

discontinuing the water filtration system at his home. (See ECF No. 115, ¶ 45.) On at least

one occasion Kapp called the number listed in the message and asked to be removed from

the call list. (Id.) He was advised that only “corporate” could remove his number. (Id.)

Despite asking to be removed from the call list Kapp continued to receive calls to his

landline from Unco using a prerecorded voice to deliver messages with a “final

reminder” to schedule “required maintenance” on his drinking water system. (Id., ¶ 46.)




                                            3

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 3 of 13 Document 132
       The Third Amended Complaint alleges a single violation of the TCPA. (See ECF

No. 115, ¶¶ 68-91.) Specifically, the Third Amended Complaint alleges, “Defendants

initiated, or caused the initiation of, telephone calls that introduced an advertisement or

constituted telemarketing without the prior express written consent of the called party and

for no emergency purpose in violation of 47 U.S.C. § 227.” (Id., ¶ 70.) The Third Amended

Complaint further alleges, “Defendants’ prerecorded or artificial voice messages failed to

clearly state the identity that was responsible for initiating the calls” and “did not provide

any telephone number in the message permitting a do-not-call request during regular

business hours.” (Id., ¶¶ 85-86.) In addition to statutory damages the Third Amended

Complaint seeks treble damages under 47 U.S.C. § 227(b)(3)(C) for the defendants’ alleged

“willful or knowing” violation of the TCPA. (See id., ¶¶ 79-81, 89.)

       On August 26, 2020, the defendants filed a motion for partial dismissal of the Third

Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (See ECF No. 117.) Alternatively,

they seek to strike certain allegations in the Third Amended Complaint pursuant to Fed.

R. Civ. P. 12(f). (See id.)

                                   LEGAL STANDARDS

       “[T]he TCPA . . . represents Congress’s attempts to address . . . concerns about the

deleterious effects of telemarketing and telephone solicitations, particularly automated

calls.” Patriotic Veterans, Inc. v. Indiana, 736 F.3d 1041, 1045 (7th Cir. 2013) (citing S. Rep.

No. 102-178, reprinted in 1991 U.S.C.C.A.N. 1968). Relevant here, the TCPA “prohibits calls


                                               4

        Case 2:20-cv-00286-WED Filed 01/13/21 Page 4 of 13 Document 132
to a residential telephone line using an artificial or prerecorded voice without the

recipient’s prior express consent, ‘unless the call is initiated for emergency purposes or is

exempted by rule or order by the [Federal Communications] Commission under

paragraph 2(B).’” Patriotic Veterans, 736 F.3d at 1045 (quoting 47 U.S.C. § 227(b)(1)(B)).

“The statute provides a private right of action to collect either actual damages or $500 per

violation in statutory damages.” Brodsky v. HumanaDental Ins. Co., 910 F.3d 285, 291 (7th

Cir. 2018) (citing 47 U.S.C. § 227(b)(3)(B)). “These amounts are trebled for willful

violations.” Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 639 (7th Cir. 2012).

       The TCPA also prohibits calls using an automatic telephone dialing system “that

do[] not comply with the technical and procedural standards prescribed” in the Act. See

47 U.S.C. § 227(d)(1)(A). Pursuant to 47 U.S.C. § 227(d)(3), the Federal Communications

Commission issued regulations outlining these technical and procedural standards. With

respect to automated messages, the implementing regulations require that all artificial or

prerecorded voice telephone messages shall:

       (1) At the beginning of the message, state clearly the identity of the business,
       individual, or other entity that is responsible for initiating the call. . . . ;

       (2) During or after the message, state clearly the telephone number (other
       than that of the autodialer or prerecorded message player that placed the
       call) of such business, other entity, or individual. . . . For telemarketing
       messages to residential telephone subscribers, such telephone number must
       permit any individual to make a do-not-call request during regular
       business hours for the duration of the telemarketing campaign; and

       (3) In every case where the artificial or prerecorded voice telephone
       message includes or introduces an advertisement or constitutes
                                              5

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 5 of 13 Document 132
       telemarketing and is delivered to a residential telephone line or any of the
       lines or telephone numbers described in paragraphs (a)(1)(i) through (iii),
       provide an automated, interactive voice- and/or key press-activated opt-out
       mechanism for the called person to make a do-not-call request, including
       brief explanatory instructions on how to use such mechanism, within two
       (2) seconds of providing the identification information required in
       paragraph (b)(1) of this section.

47 C.F.R. § 64.1200(b)(1)-(3).

                                    DISCUSSION

       The defendants move to partially dismiss the Third Amended Complaint for

failure to state a claim upon which relief can be granted or, alternatively, to strike

allegations in the Third Amended Complaint related to 47 C.F.R. § 64.1200(b) as

immaterial and impertinent.

I.     Motion to dismiss

       According to Fed. R. Civ. P. 8(a)(2), “[a] pleading that states a claim for relief must

contain . . . a short and plain statement of the claim showing that the pleader is entitled

to relief.” A motion to dismiss under Fed. R. Civ. P. 12(b)(6) “challenges the sufficiency

of the complaint to state a claim upon which relief may be granted.” Hallinan v. Fraternal

Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “To survive a motion

to dismiss, a complaint must ‘state a claim to relief that is plausible on its face.’” Zemeckis

v. Global Credit & Collect. Corp., 679 F.3d 632, 634-35 (7th Cir. 2012) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). “A claim satisfies this pleading standard when its factual

allegations ‘raise a right to relief above the speculative level.’” Zemeckis, 679 F.3d at 635


                                              6

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 6 of 13 Document 132
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). When analyzing a

motion to dismiss pursuant to Rule 12(b)(6), courts must “accept as true all well-pleaded

factual allegations and draw all reasonable inferences in favor of the plaintiff.” Johnson v.

Enhanced Recovery Co., 961 F.3d 975, 980 (7th Cir. 2020) (citing Heredia v. Capital Mgmt.

Servs., L.P., 942 F.3d 811, 814 (7th Cir. 2019)).

       The defendants argue that the Third Amended Complaint should be dismissed to

the extent it added allegations relating to 47 C.F.R. § 64.1200(b) because those regulations

apply to 47 U.S.C. § 227(d) and there is no private right of action under that subsection of

the TCPA. (See ECF No. 118 at 5-9.) Its position is well-supported, as “virtually every

federal court to have considered this issue” agrees that, unlike subsections (b) and (c) of

the TCPA, subsection (d) does not confer a private right of action. Hurley v. Wayne Cty.

Bd. of Educ., No. 3:16-9949, 2017 U.S. Dist. LEXIS 86345, at *9 (S.D. W. Va. June 6, 2017)

(collecting cases). While not disputing the point, Kapp argues that dismissal is not

appropriate because he is not seeking relief under § 227(d) or its implementing

regulations. (See ECF No. 129 at 2-4.)

       The Third Amended Complaint begins by stating that Kapp brings the complaint

       on behalf of himself and a class of similarly-situated persons against [the
       defendants] for damages and other relief from their practice of initiating, or
       causing the initiation of, telephone calls using an artificial or prerecorded
       voice to deliver a message that introduces an advertisement or constitutes
       telemarketing, without the called party’s prior express written consent as
       required by the Telephone Consumer Protection Act, 47 U.S.C. § 227.



                                                7

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 7 of 13 Document 132
(ECF No. 115 at 1.) In the “Introduction” section of the Third Amended Complaint Kapp

alleges that he received a prerecorded call from the defendants to his residential landline

telephone number, without his prior express written consent, asking him to call the

defendants’ local dealer to schedule maintenance on his drinking water system. (Id., ¶¶ 3-

4.) Kapp indicates that he is seeking statutory and treble damages under 47 U.S.C. §

227(b)(3) for each alleged violation of the TCPA. (Id., ¶ 6.)

       The Third Amended Complaint then provides background information on the

TCPA. (See ECF No. 115, ¶¶ 18-30.) This section begins by stating, “This case challenges

Defendants’ practice of initiating, or causing the initiation of, prerecorded telephone calls

that include or introduce an advertisement or constitute telemarketing without the prior

express written consent of the called party.” (Id., ¶ 18.) It goes on to describe the TCPA’s

restrictions on the use of automated telephone equipment found in 47 U.S.C. § 227(b) and

that subsection’s implementing regulations, 47 C.F.R. § 64.1200(a). (Id., ¶¶ 18-26.) The

section also quotes the FCC’s regulations concerning automated phone messages, which

are found in 47 C.F.R. § 64.1200(b). (Id., ¶ 27.)

       Next are the factual allegations. (See ECF No. 115, ¶¶ 31-56.) The Third Amended

Complaint alleges that Unco, on behalf of Eastern Wisconsin Water and without Kapp’s

prior express written consent, sent Kapp prerecorded calls and messages that encouraged

him to call Eastern Wisconsin Water’s Waukesha dealer to schedule required maintenance

on his water filtration system. (Id., ¶¶ 37-43, 45-46, 49.) The Third Amended Complaint


                                               8

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 8 of 13 Document 132
further alleges that the prerecorded calls “did not include an opt-out mechanism or

provide a toll-free telephone number that permitted Kapp to make a do-not-call request.”

(Id., ¶¶ 44, 50 (citing 47 C.F.R. § 64.1200(b)).)

       After describing the class allegations (see ECF No. 115, ¶¶ 57-67), the Third

Amended Complaint lists a single count for violation of the TCPA (see id., ¶¶ 68-91).

Specifically, the Third Amended Complaint alleges that, “Defendants initiated, or caused

the initiation of, telephone calls that introduced an advertisement or constituted

telemarketing without the prior express written consent of the called party and for no

emergency purpose in violation of 47 U.S.C. § 227.” (Id., ¶ 70.) Within that section, the

Third Amended Complaint also states that the prerecorded messages “failed to clearly

state the identity that was responsible for initiating the calls” and that the prerecorded

call to Kapp “did not provide any telephone number in the message permitting a do-not-

call request during regular business hours.” (Id., ¶¶ 78, 85-86.)

       Finally, Kapp indicates in the “Prayer for Relief” section of the Third Amended

Complaint that he is seeking statutory damages under 47 U.S.C. § 227(b)(3)(B) for each

alleged violation of the TCPA, as well as treble damages under 47 U.S.C. § 227(b)(3)(C).

(See ECF No. 115 at 22.)

       Read as a whole, the Third Amended Complaint does not purport to state a claim

for relief for the defendants’ alleged violations of 47 U.S.C. § 227(d) or its implementing

regulations, 47 C.F.R. § 64.1200(b). The Third Amended Complaint does not mention


                                                9

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 9 of 13 Document 132
subsection (d) of the TCPA. While it does quote 47 U.S.C. § 64.1200(b)(1)-(3) and contain

allegations related to those regulations, it is clear from the Third Amended Complaint

that Kapp is seeking relief only under 47 U.S.C. § 227(b). The Third Amended Complaint

repeatedly indicates that the case is about unconsented-to prerecorded telemarketing

calls and that Kapp is seeking statutory and treble damages for those alleged violations.

The fact that the automated calls also allegedly failed to comply with other technical and

procedural standards prescribed in the TCPA is ancillary to Kapp’s claim under § 227(b).

In other words, Kapp’s claim under § 227(b) does not include a claim under § 227(d) in

disguise, as the defendants contend.

       The cases the defendants rely upon to support their argument for partial dismissal

seem to reach the opposite conclusion. Each of those cases involved a separate cause of

action under 47 U.S.C. § 227(d) or 47 C.F.R. § 64.1200(b). See Hurley, 2017 U.S. Dist. LEXIS

86345, at *4-7 (dismissing separate count); Meyer v. Capital All. Grp., No. 15-CV-2405-

WVG, 2017 U.S. Dist. LEXIS 183690, at *41-42 (S.D. Cal. Nov. 6, 2017) (summary judgment

on separate count); Zaller, LLC v. Pharmawest Pharmacy, Ltd., No. CCB-11-789, 2011 U.S.

Dist. LEXIS 129087, at *2-7 (D. Md. Nov. 8, 2011) (dismissing separate count); Cynthia S.

Holmes, P.C. v. Back Doctors, Ltd., 695 F. Supp. 2d 843, 851-55 (S.D. Ill. 2010) (alleged

violations of section 227(d) could not support Rule 59(e) motion to amend judgment for

defendant); Boydston v. Asset Acceptance LLC, 496 F. Supp. 2d 1101, 1110 (N.D. Cal. 2007)

(allegation of violations of section 227(d) could not support federal question jurisdiction


                                            10

      Case 2:20-cv-00286-WED Filed 01/13/21 Page 10 of 13 Document 132
for removal by defendant); USA Tax Law Ctr., Inc. v. Office Warehouse Wholesale, LLC, 160

P.3d 428, 430 (Colo. App. 2007) (affirming dismissal of separate count); Culbreath v.

Golding Enters., LLC, 872 N.E.2d 284, 287-88 (Ohio 2007) (dismissing separate count); Lary

v. Flasch Bus. Consulting, 878 So. 2d 1158, 1165 (Ala. Civ. App. 2003) (affirming dismissal

of section 227(d) violations but reversing dismissal of section 227(b) claims).

       Because the Third Amended Complaint does not purport to state a claim for relief

under 47 U.S.C. § 227(d) or 47 C.F.R. § 64.1200(b), and because the defendants do not

dispute that the Third Amended Complaint plausibly states a claim under 47 U.S.C.

§ 227(b), their motion for partial dismissal is denied.

II.    Motion to strike

       Federal Rule of Civil Procedure 12(f) provides that a district court “may strike

from a pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” “The

purpose of the rule is to prevent unnecessary expenditures of time and money litigating

spurious issues.” Stine v. Homan Trucking LLC, No. 18-cv-2202-JPG-RJD, 2019 U.S. Dist.

LEXIS 51823, at *1 (S.D. Ill. Mar. 26, 2019) (citing Whittlestone, Inc. v. Handi-Craft Co., 618

F.3d 970, 973 (9th Cir. 2010)). “Motions to strike are generally disfavored because they are

often employed for the sole purpose of causing delay.” Stine, 2019 U.S. Dist. LEXIS 51823,

at *1 (citing Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)).

Nonetheless, such motions may be granted when they “remove unnecessary clutter from

the case, [because] they serve to expedite, not delay.” Heller Fin., 883 F.2d at 1294.


                                              11

       Case 2:20-cv-00286-WED Filed 01/13/21 Page 11 of 13 Document 132
       As an alternative to partial dismissal, the defendants argue that the court should

strike the paragraphs in the Third Amended Complaint that relate to 47 C.F.R. §

64.1200(b) because there is no private right of action under 47 U.S.C. § 227(d) and those

allegations are immaterial and impertinent to a claim under 47 U.S.C. § 227(b). (See ECF

No. 118 at 9-10.) They maintain that they would be unduly prejudiced if Kapp were

allowed discovery into those allegations. (See id.) Kapp argues that the allegations relating

to 47 C.F.R. § 64.1200(b) “are relevant to whether Defendants’ conduct in violation of the

TCPA was ‘willful or knowing,’” which, if true, would permit treble damages. (See ECF

No. 129 at 4.)

       The allegations in the Third Amended Complaint that relate to 47 C.F.R.

§ 64.1200(b) are immaterial to Kapp’s claim under 47 U.S.C. § 227(b). It is undisputed that

there is no private cause of action under 47 U.S.C. § 227(d), the subsection of the TCPA

that authorizes the regulations found at 47 C.F.R. § 64.1200(b). Moreover, Kapp

acknowledges that the Third Amended Complaint purports to state a claim for relief only

under subsection (b). The allegations relating to 47 C.F.R. § 64.1200(b) therefore have no

bearing on Kapp’s claim that the defendants’ calls violated § 227(b).

       The fact that Kapp seeks treble damages for these alleged violations does not

change this conclusion. The statute indicates that damages may be trebled only “[i]f the

court finds that the defendant willfully or knowingly violated this subsection or the

regulations prescribed under this subsection.” 47 U.S.C. § 227(b)(3)(C) (emphasis added).


                                             12

      Case 2:20-cv-00286-WED Filed 01/13/21 Page 12 of 13 Document 132
Thus, that the calls may also have violated a different subsection of the TCPA has no

bearing on Kapp’s claim for treble damages under subsection (b). Removing the

unnecessary clutter from this case would therefore expedite, not delay, this matter.

Accordingly, the defendants’ motion to strike paragraphs 27, 44, 50, 65c, 65d, 78, 81, 85,

and 86 of the Third Amended Complaint is granted.

                                    CONCLUSION

      IT IS THEREFORE ORDERED that the defendants’ motion (ECF No. 117) is

GRANTED in part and DENIED in part. Paragraphs 27, 44, 50, 65c, 65d, 78, 81, 85, and

86 of the Third Amended Complaint (ECF No. 115) are STRICKEN.

      Dated at Milwaukee, Wisconsin this 13th day of January, 2021.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                           13

      Case 2:20-cv-00286-WED Filed 01/13/21 Page 13 of 13 Document 132
